Citation Nr: 0531974	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied service connection for the 
veteran's cause of death, and thus denied entitlement to 
Dependency and Indemnity Compensation (DIC).  The Board notes 
that the appellant requested a Travel Board hearing in her 
October 2002 substantive appeal.  However, she was unable to 
report for the hearing scheduled in February 2003.  Although 
her representative was present to offer arguments to the 
hearing Judge, no witness testimony was given.  A transcript 
of the proceedings is associated with the claims folder.  In 
March 2004, the Board remanded the claim for additional 
development.

In October 2001, the RO also denied entitlement to Chapter 35 
Survivors' and Dependents' Educational Assistance.  However, 
the appellant has not claimed such benefits, and such 
eligibility is derived from a favorable finding on service 
connection for the cause of the veteran's death.  The Board 
finds there is no separate issue on appeal of entitlement to 
Chapter 35 educational benefits.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Many years after service, the veteran developed 
anaplastic large cell lymphoma, from which he died.  This 
condition was not caused by any incident of service, 
including herbicide exposure during service.

3.  At the time of the veteran's death, he was non-
compensably service-connected for residuals of an injury to 
the right thumb.  There were no other disabilities for which 
he was service-connected.

4.  The veteran did not die of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  No disability incurred in or aggravated by active service 
caused or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including diseases such as 
Hodgkin's disease and lymphoma, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in January 1999.  A January 1999 death 
certificate listed his cause of death as "sudden death, 
probably of cardiac cause," secondary to lymphoma, status 
post high-dose chemotherapy.  A March 1999 report of autopsy 
indicated that the veteran was admitted to the hospital for 
autologous bone marrow transplant, preparation for which 
involved hydration and chemotherapy, per transplant protocol.  
He had cardiovascular complications during the admission 
(ejection fraction of 48%), but the autopsy failed to 
demonstrate a cardiovascular event.  The examiner determined 
that the large tumor load identified during the autopsy 
(involvement of skin, lung, and testes) may have resulted in 
metabolic complications.  The final determination was that 
the veteran died from complications of anaplastic large cell 
lymphoma.

At the time of the veteran's death, noncompensable service 
connection was in effect for residuals of an injury to the 
right thumb.  There were no other conditions for which he was 
service-connected.  

The appellant contends that the veteran was exposed to Agent 
Orange while serving in Vietnam, and that this exposure 
resulted in his 1995 diagnosis of Hodgkin's disease and 1997 
diagnosis of anaplastic large cell lymphoma, from which he 
died.  

The Board notes that diseases associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309(e) 
(2005), will be considered to have been incurred in service 
under the circumstances outlined in that section even though 
there is no evidence of such disease during the period of 
service.  If a veteran was exposed to an herbicide agent 
during active military, naval or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (2005) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) (2005) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Type II 
diabetes mellitus; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  As 
noted above, the veteran in this case served on active duty 
from March 1969 to January 1973.  A review of his service 
personnel records, however, shows that he did not serve in 
Vietnam.  His Form DD-214 specifically states that the 
veteran did not have service in Indochina, Vietnam, or Korea.  
Other service personnel records show that his only service 
outside the continental United States was in Elmendorf, 
Alaska, from February 1971 to February 1972.  Finally, a July 
2001 response from the National Personnel Records Center 
indicates that there is no record of the veteran's exposure 
to herbicides in service.  Thus, while Hodgkin's disease and 
lymphoma are among the various diseases determined to have a 
positive association with exposure to herbicide agents, the 
veteran in this case may not be afforded the presumption of 
exposure to Agent Orange, as his service records do not show 
that he was in Vietnam during this period, or that he was 
otherwise exposed to herbicides.

In evaluating whether the veteran is otherwise entitled to 
presumptive service connection, the Board notes that he was 
diagnosed with a right inguinal node of Hodgkin's disease in 
December 1995.  Private post-service medical records show 
that he underwent radiation and chemotherapy at that time.  
He subsequently developed skin lesions which were biopsied in 
September 1997, and were diagnosed as anaplastic large cell 
lymphoma.  These diagnoses were both made many years after 
his separation from service.  Accordingly, entitlement to 
service connection for the cause of the veteran's death on a 
presumptive basis is not warranted in this instance because 
his lymphoma was not shown within the applicable presumptive 
period following his separation from service.  See 38 C.F.R. 
§ 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined, as noted 
above, that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude establishment of 
service connection with proof of actual direct causation.  
See Combee, supra.

The Board has, however, determined that the veteran's fatal 
anaplastic large cell lymphoma, and complications associated 
with this disease, are not otherwise linked to his service, 
and that service connection based on direct causation for the 
cause of the veteran's death is not warranted either.

The veteran's service medical records do not show that he 
developed Hodgkin's disease or anaplastic large cell lymphoma 
during service, nor is there medical evidence of such 
diseases until 22 years after separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

In support of her claim, the appellant submitted a June 2001 
letter from Jorge Romaguera, M.D., the veteran's treating 
physician.  In this letter, Dr. Romaguera indicated that the 
veteran's exposure to Agent Orange during military service in 
Vietnam could possibly have contributed to his illness and 
resulting death.  The Board notes, however, that this opinion 
is of little probative value, given that the evidence shows 
that the veteran did not serve in Vietnam and was not 
otherwise exposed to herbicides.  The Board also notes that 
Dr. Romaguera did not review all of the veteran's medical 
records in making this determination.  This also lessens the 
probative value of his opinion.  In evaluating the probative 
value of competent medical evidence, the U.S. Court of 
Appeals for Veterans Claims (Court) has stated, in pertinent 
part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has also considered the appellant's own assertion 
that the veteran's medical conditions were due to herbicide 
exposure.  The appellant, however, as a layperson, is not 
competent to give a medical opinion on diagnosis or etiology 
of a disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Similarly, the lay statements 
submitted in October 2002 by the veteran's mother, sister, 
and friend asserting that the veteran served in Vietnam are 
of little probative value, given that his service personnel 
records are negative for service in Vietnam.

The weight of the credible evidence indicates that the 
veteran's fatal anaplastic large cell lymphoma developed many 
years after service, and was not caused by any incident of 
service, including herbicide exposure.  There is no medical 
evidence which relates the veteran's cause of death to his 
service, aside from an opinion relating his cause of death to 
exposure to Agent Orange, which the Board has determined to 
be of little probative value, given that the veteran did not 
serve in Vietnam and was not otherwise exposed to herbicide 
agents during service.

Additionally, the veteran's only service-connected disability 
was residuals of an injury to the right thumb, and this was 
rated 0 percent disabling for many years before his death in 
January 1999.  There is no medical evidence that shows the 
right thumb disability caused or contributed to his death and 
the post-service medical records only supply evidence against 
such a finding.  Thus, there is no basis for service 
connection for the cause of the veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

The Board now turns to an alternative method for evaluating a 
claim for DIC benefits.  If a veteran's death is not 
determined to be service connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) 
(West 2002), benefits are payable to the surviving spouse of 
a "deceased veteran" in the same manner as if the death 
were service-connected.  A "deceased veteran" for purposes 
of this provision is a veteran who dies not as the result of 
the veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (2005); cf. Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373, 
1377-78 (Fed. Cir. 2003) (upholding VA's interpretation in 38 
C.F.R. § 3.22 as the correct interpretation).  The service-
connected disabilities must have either been continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least five years from the date of the veteran's separation 
from service.  Ibid.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22(c).

In this case, at the time of his death, the veteran had one 
service-connected disability (residuals of an injury to the 
right thumb), which was rated 0 percent disabling.  
Therefore, the veteran's service-connected disability does 
not meet the "totally disabling" requirement under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22. Accordingly, the 
appellant's claim under 38 U.S.C.A. § 1318 must be denied for 
lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2001, April 
2004, and February 2005; a rating decision in October 2001, a 
statement of the case in May 2002; and supplemental 
statements of the case in December 2004, and May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


